DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 28 June 2022 are accepted.

Specification
1. The disclosure is objected to because of the following informalities: at page 1, paragraph 0001, U.S. Patent Application Publication No. 17/148,316 is now U.S. patent No. 11,400,733 and U.S. Patent Application Publication No. 16/592,690 is now U.S. patent No. 10,919,322.  
2. The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Profaca et al. (US 2012/0092414).
With respect to claim 1, Profaca discloses an integrated inkjet module comprising: 
a support chassis (Fig. 1A, element 1-50) configured for fixedly mounting (paragraphs 0134-0137) over a media feed path (Fig. 1A, element 1-70); 
a maintenance chassis (Fig. 1A, element 1-80) mounted on the support chassis; 
a print bar chassis (Fig. 1A, element 1-10) liftably mounted on the maintenance chassis (paragraph 0134), the print bar chassis having a plurality of print modules (Fig. 1D, element 1-20) mounted thereon, each print module comprising a respective printhead (Fig. 12, element 12-10); and 
an aerosol collector (Fig. 1B, element 2-20) fixed to the support chassis and positioned for collecting ink mist generated during printing (paragraphs 0142-0143).
The examiner notes to applicant that “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”, see MPEP 2114.  Thus, the inkjet module would have been obvious to one of ordinary skill in the art in view of Profaca as applied above and as applied to the dependent claims below.
With respect to claim 2, Profaca discloses the aerosol collector (Fig. 1B, element 2-20) is modular (Fig. 1B, element 1-1000).
With respect to claim 3, Profaca discloses the aerosol collector (Fig. 1B, element 2-20) comprises an elongate vacuum tube (paragraph 0142) and multiple modular nozzle units (paragraph 0142, i.e. suction slits provided in the vicinity of each printhead cartridge) in fluid communication with the vacuum tube. (paragraphs 0142-0143).
With respect to claim 4, Profaca discloses the aerosol collector (Fig. 1B, element 2-20) is positioned at one side of the support chassis (Fig. 1B, element 1-50) relative to a media feed direction (Fig. 1B, +/- X direction).
With respect to claim 5, Profaca discloses the maintenance chassis (Fig. 1A, element 1-80) and the print bar chassis (Fig. 1A, element 1-10) are slidably movable to a position offset from the media feed path (paragraphs 0134-0137).
With respect to claim 6, Profaca discloses the print bar chassis (Fig. 1A, element 1-10) is fast with the maintenance chassis (Fig. 1A, element 1-80) in a slide direction of the maintenance chassis (paragraphs 0134-0137).
With respect to claim 7, Profaca discloses each printhead (Fig. 12, element 12-10) is replaceable (paragraph 0141).
With respect to claim 8, Profaca discloses each print module (Fig. 1D, element 1-20) is slidably received in a respective print module carrier (Fig. 2A, element 2-40), each print module carrier being fixedly mounted on the print bar chassis (paragraph 0140).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,940,702 in view of claims 1-10 of U.S. Patent No. 11,400,733. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,940,702 in view of U.S. Patent No. 11,400,733 claim a similar integrated inkjet module.  The instant claims are similar in scope to the claims in U.S. Patent No. 10,940,702 in view of U.S. Patent No. 11,400,733 because the instant claims rename elements such as the “spittoon”, “spitted ink”, “datum”, and “pins”.  It would have been obvious to one of ordinary skill in the art since the renaming of these elements does not alter the device of the invention as a whole.





Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        10/19/2022